
	
		II
		110th CONGRESS
		2d Session
		S. 2598
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. Dorgan (for himself,
			 Mr. Bingaman, Mr. Levin, Mr.
			 Kerry, Ms. Collins,
			 Mr. Lieberman, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To increase the supply and lower the cost of petroleum by
		  temporarily suspending the acquisition of petroleum for the Strategic Petroleum
		  Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Petroleum Reserve Fill
			 Suspension and Consumer Protection Act of 2008.
		2.Suspension of
			 petroleum acquisition for Strategic Petroleum Reserve
			(a)In
			 generalExcept as provided in subsection (b) and notwithstanding
			 any other provision of law, during calendar year 2008, the Secretary of Energy
			 shall suspend acquisition of petroleum for the Strategic Petroleum Reserve
			 through the royalty-in-kind program or any other acquisition method.
			(b)ResumptionThe
			 Secretary may resume acquisition of petroleum for the Strategic Petroleum
			 Reserve through the royalty-in-kind program or any other acquisition method
			 under subsection (a) not earlier than 30 days after the date on which the
			 Secretary notifies Congress that the Secretary has determined that the weighted
			 average price of petroleum in the United States for the most recent 90-day
			 period is $50 or less per barrel.
			
